Citation Nr: 1518233	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  06-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 to September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.        

The Veteran testified at the RO before a Decision Review Officer (DRO) in April 2007.  A copy of the hearing transcript has been associated with the record.  In July 2007, the Veteran requested a hearing before the Board.  The hearing was scheduled for July 2008.  The Veteran failed to appear at the hearing, and did not provide an explanation for his absence.  He has not requested that the hearing be rescheduled.  Therefore, the Board considers the hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2014).  

In a March 2010 decision, the Board granted the Veteran's request to reopen his claim for service connection for residuals of head trauma, and remanded the claim for further development.  

In March 2014, the claim was once again remanded by the Board for additional development.  


FINDING OF FACT

The Veteran's head trauma, diagnosed as traumatic brain injury with residuals, resulted from his own willful misconduct, and did not occur in the line of duty.


CONCLUSION OF LAW

The criteria for service connection for residuals of head trauma have not been met. 38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  However, as traumatic brain injury is not listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in the instant case. 

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from its weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran seeks service connection for the residuals of a traumatic brain injury (TBI) which he experiences as the result of an in-service car crash.  

The evidence of record shows that the Veteran experienced a car crash in November 1989 while in active service.  However, Veteran's in-service car crash and the resulting TBI and residuals are not the end of the matter.  Generally, a Veteran is entitled to service connection for a current disability that is due to a disease incurred during service.  See, e.g., 38 C.F.R. § 3.303(d) (2014).  But there is an exception.  Namely, direct service connection may not be granted, nor may compensation be paid, when a disability is the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of the Veteran's abuse of alcohol or drugs.  38 U.S.C. §§ 105, 1110, 1131 (West 2014); 38 C.F.R. § 3.301 (2014). 

The United States Court of Appeals for the Federal Circuit has explicitly held that the relevant statutes preclude compensation not only for primary alcohol abuse disability, but also for a disability arising as a secondary result of primary alcohol abuse.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  The reasoning and analysis of that opinion with respect to alcohol abuse, as well as the pertinent statutory language, applies with equal force to drug abuse.  See, e.g., 38 U.S.C. § 1110 ("no compensation shall be paid if the disability is the result of the veteran's ...abuse of alcohol or drugs").   

The simple drinking of alcoholic beverage is not of itself "willful misconduct". However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct. Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(c)(2) (2014). 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d) (2014).

As explained below, the Veteran is precluded from being service connected for his TBI residuals. 

Here, the Board underscores that the question before it is not whether the Veteran had experienced a TBI in November 1989 while stationed in Germany as a result of a motor vehicle accident.  For the purposes of this decision, it will not be disputed that the Veteran did have a car accident in November 1989 which resulted in a TBI, and that the TBI had caused him serious and lasting problems, such memory loss, and cognitive, physical and functional difficulties and deficiencies.  The TBI, its origin (the car accident), and its consequences  have been attested to by the Veteran's post-service medical treatment records, in-service medical treatment and personnel records, and many statements from the Veteran and his representatives, family, friends, co-workers, teachers, and employers.  

In short, the question is not whether the Veteran has a TBI, but whether VA can under the law compensate him for the TBI he does have by recognizing it as a service-connected disability.  

As such, the question before the Board is not whether the Veteran experienced a TBI and/or whether the TBI has resulted in multiple serious health issues.  The question before the Board is whether the TBI occurred in the line of the Veteran's duty, and whether the accident which caused the TBI was the result of the Veteran's own willful misconduct.  The Board finds that the accident did not occur in the line of duty, and that it was the result of the Veteran's own willful misconduct.

For clarification sake, based on the multiple statements by the Veteran, his oral testimony at the April 2007 RO hearing, and multiple lay statements submitted on the Veteran's behalf, the Board here clarifies what exactly constituted the Veteran's "willful misconduct."  It was not the fact that the Veteran consumed alcohol.  The Veteran and multiple people on his behalf have attested that the Veteran consumed alcohol while in active service and stationed in Germany in order to better cope, or to deal, with the stresses of service, being away from home, and a new marriage.  The Board notes that the Veteran was free to legally consume alcohol.  It was the fact that the Veteran chose to drive a motorized vehicle after consuming alcohol that constituted "willful misconduct."   

The Veteran's service treatment records (STRs) and service personnel records (SPRs) show that a January 31, 1990 Physical Evaluation Board report found the Veteran (then - a service member) to be 100 percent disabled due to closed head injury with encephalomalacia.  The Physical Evaluation Board found the Veteran to be incompetent, and his injuries to be productive of complete social and industrial impairment.  The Veteran was found unable to perform the duties assigned to his military occupational specialty (MOS) of infantryman.  The report further stated that "[i]n the absence of an approved LD report concerning the circumstances surrounding this disability, this case has been processed as if a favorable determination has been made.  Should an unfavorable line of duty determination result, the soldier will not be eligible for entitlements under the Army disability system."   
 
In other words, this was an interim report.  The cause of the Veteran's car accident has not been fully investigated by the Army at that time and, in the meantime, the Veteran was deemed 100 percent disabled.  His disability was also temporarily deemed as not the result of "intentional misconduct, willful neglect or unauthorized absence" so that he would be able to receive Army entitlements.      

The Line of Duty Investigation report regarding the November 11, 1989 injury came out on February 16, 1990.  The report found that the Veteran's "injury was not in the line of duty and due to [his] own misconduct."  The Veteran was given notice that this finding will result in loss of entitlements under the Army disability system.  The detailed findings included reports from fellow service members, who testified that the Veteran was drinking at a bar and appeared highly intoxicated.  The Veteran told his fellow service members that he was not driving and that he would take them up on the offer of sleeping over in their quarters, which were a short walk away.  The Veteran then left the bar around 1:30am "without notifying anyone and headed presumably home."  His vehicle traveled "at a high rate of speed," struck a road marker, and then skid across the roadway and struck a tree on the other side of the road head-on.  The Veteran "was not wearing a seatbelt at the time of the accident," and the Military Police "could smell alcohol inside the vehicle" and saw "two opened, spilled beer bottles" inside the car.  A blood test administered shortly after the accident at the clinic showed a blood alcohol content (BAC) of 2.7.  A second blood test at 5:30am showed BAC of 1.58, and the results were estimated to have been at 2.0 at the time of the accident.  

The Veteran's driver's license was already revoked after previous drunk driving offense which occurred on July 6, 1988, and he was driving without a valid driver's license.  

The report concluded "[a]fter reviewing all of the attached evidence, my conclusion is as follows: [the Veteran] sustained his injuries to himself without regard for personal safety while driving a vehicle without a license and in an unfit condition; therefore, my findings are "Not in Line of Duty - Due to Own Misconduct."      

The May 1991 Administrative Decision considered the question of whether the injuries resulting from the November 1989 automobile accident were the result of the Veteran's own willful misconduct.  The Administrative Decision related that the results of the blood test administered to the Veteran several hours after the accident showed his blood alcohol level (BAC) to be 1.58.  His BAC at the time of the accident was estimated at 2.0.  The Decision noted that the Veteran's driver's license was revoked at the time of the accident because he already had a previous July 1988 DUI offense.  The Decision reiterated that the Department of the Army concluded that the injuries sustained by the Veteran on November 11, 1989 were incurred as the result of his own willful misconduct and not in the line of duty.  The Administrative Decision, upon a review of the record, also came to the conclusion that "the injuries the [V]eteran received on 11-11-89 as a result of a single car accident were the result of his own willful misconduct."  See 5/28/1991 Administrative Decision.       

A November 2001 Administrative Decision confirmed the May 1991 Administrative Decision, and found no error in it.  The decision reiterated that the Veteran cannot receive benefits for his TBI residuals, as the February 1990 Department of the Army Line of Duty Decision held that the injuries that the Veteran sustained in the November 11, 1989 accident were the result of his own willful misconduct and not in the line of duty.  

In sum, all administrative decisions and rating decisions issued by the RO since the Veteran filed his claim have only reiterated the fact that the February 1990 Line of Duty Investigation found that the Veteran's car accident was the result of his own misconduct and did not occur in the line of duty.  It is unclear why the Veteran and his representative claim to the contrary, but such claims do not change the facts of the case and the administrative record.

The Board is cognizant of the fact that the Veteran and his representative have, on multiple occasions, asserted that VA was willfully ignoring evidence favorable to the Veteran.  Namely, they have stated that VA was ignoring a May 28, 1991 Line of Duty Investigation which found that the Veteran did not engage in willful misconduct when he drove his vehicle while intoxicated and crashed it, resulting in a TBI and its residuals.  

The Board has reviewed the evidence of record in detail and notes that, contrary to the assertions by the Veteran and his representative, the May 28, 1991 document referred to by the Veteran is an Administrative Decision issued by the RO in Huntington, West Virginia, and not a Line of Duty Investigation report issued by the Army (the Veteran was no longer in active service in May 1991, having separated in September 1990).  The only Line of Duty Investigation report issued by the Army (in February 1990) it concluded that the Veteran's in-service car assident was not in the line of duty and was due to the Veteran's willful misconduct (emphasis by the Board).  

A July 1999 Deferred Rating Decision stated that "[w]e have received new evidence showing that the military found that the accident was not considered to be intentional misconduct and was determined to be in the line of duty at the time."  On August 11, 1999, the July 1999 Deferred Decision was noted that a new administrative decision was "not needed."  While the Board is unclear what the RO meant or referred to in this statement, the statement must have been based on the misreading or misunderstanding of the evidence in this case.  

Simply put, no evidence exists which show that the car crash was not the Veteran's own willful/intentional misconduct, and was incurred in the line of duty other than the Veteran's contentions.  The Veteran and his representative have no provided the Board with any evidence of the existence of this claimed May 1991 Line of Duty Investigation which exonerated the Veteran and found the accident to have occurred in the line of duty.  A second Line of Duty Investigation simply does not exist - it appears to be the product of incorrect reading of the record in this case.        
   
The Veteran's representative has also argued that 38 C.F.R. §§ 3.1 (m) and "n" should apply here.  Section (m) states in pertinent part that "... A service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs..."  This section is inapplicable in the current case, as there was never a finding by the Army that the Veteran's car crash and resulting injuries "occurred in line of duty."  Just the opposite - the Army found in its February 1990 Line of Duty Investigation report that the car crash and resulting injuries did not occur in the line of duty.

Section (n) states in pertinent part that "... A service department finding that injury, disease or death was not due to misconduct will be binding on the Department of Veterans Affairs unless it is patently inconsistent with the requirements of laws administered by the Department of Veterans Affairs..."  Again, this section is inapplicable in the current case, as there was never a finding by the Army that the Veteran's car crash and resulting injuries were "not due to misconduct."  Again, just the opposite is true - the Army found in its February 1990 Line of Duty Investigation report that the car crash and resulting injuries were the result of the Veteran's own willful misconduct.  

Further, the findings of the Army are simply not inconsistent with the requirements of laws administered by the VA.  The facts of this case provide particularly negative evidence against this claim. 

In short, the Board finds that the arguments concerning the applicability of 38 C.F.R. § 3.1(m) and (n) are misplaced and unpersuasive.   The February 1990 Line of Duty Investigation found that the Veteran engaged in willful misconduct and that the November 1989 car accident did not occur in the line of duty.  These findings are binding on VA, and are wholly consistent with the laws administered by VA.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran's TBI residuals sustained in-service were due to willful misconduct and not incurred in the line of duty.  See 38 C.F.R. §§ 3.1(m), (n), 3.301 (2014).  In other words, his willful misconduct was the proximate cause of his injuries.  38 C.F.R. § 3.1(n)(3) (2104).  His actions on November 11, 1989, involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n)(1) (2014); Myore v. Brown, 9 Vet. App. 498, 503 -04 (1996). 

Specifically, the facts overwhelmingly demonstrate that the Veteran's willful misconduct was the result of his alcohol intoxication followed by reckless behavior in driving his vehicle and then crashing it, without a license.

The Veteran has also argued that he should be service-connected for his TBI, as he was honorably discharged from the Army, and he was never charged with anything following the car crash.  The Board notes that the issue in the case is not the character of the Veteran's discharge from active service.  It is the character of the particular car crash which caused his TBI and its residuals.  It is then that the Veteran was found to have engaged in willful misconduct, and acted with disregard for personal safety (and the safety of others) and not in the line of duty.  Also, it is worth noting that the Veteran was "punished" - his driver's license was revoked once again (although he was already driving with a revoked, and not a valid, license, as his license was previously revoked in October 1988), as his BAC exceeded the 1.0 allowed minimum for license revocation.  See Line of Duty Investigation, February 1990. 

The Veteran has also argued that his drinking in active service was caused by his then-undiagnosed psychiatric problems, as well as the stresses of being in service and being away from home.  To follow the Veteran's line of reasoning, the residuals of his TBI should be service-connected, as the in-service car crash was caused by the alcohol consumption, which was caused by active service and the psychiatric issues he experienced therein.  

The Veteran's service medical records (STRs) do not show any complaints of, or treatment for, psychiatric issues, or any complaints which could be construed as relating to psychiatric issues.  All post-service medical evidence points to the fact that the Veteran's various psychiatric disorders are the results of his TBI, or have followed the TBI (see private hospital records from June 1998 to March 1999, VA examination from February 1999, and June 1999 and July 2011 letters from the Veteran's private psychiatrist).  The Veteran's diagnoses were consistently described as "bipolar disorder secondary to head trauma" and "polyscubstance abuse secondary to head trauma," major depression (recurrent, severe, with psychotic features and suicidal ideation) by his treating physicians and VA examiners.  No evidence exists to suggest that it was his psychiatric problems which caused his alcohol consumption which, in turn, caused him to drive drunk and crash his car, resulting in a TBI and all its residuals.  The service and post-service treatment records provide particularly negative evidence against this contention.    

In essence, the Veteran argues that (A) his active service (including psychiatric problems he believes he experienced in active service, prior to the accident) caused him to consume alcohol, (B) the alcohol consumption caused him to drive while intoxicated, and (C) driving while intoxicated caused him to crash his car, which was the accident which resulted in his TBI and its multiple residual physical and psychiatric residual effects.  The Veteran's medical treatment records, as well as multiple statements from the Veteran and from people who know him (including those who knew him in service) have attested to the fact that the Veteran missed home while he was stationed in Germany, and that he consumed alcohol (see May 2014 VA examination - the Veteran drank alcohol both before and after his November 1989 accident).  The Veteran has admitted on multiple occasions that he did drink and drive, and that drinking and driving resulted in his November 1989 car crash (see for example RO April 2007 hearing transcript).  Indeed, the record shows that the November 1989 car crash was not the first time that the Veteran drove while intoxicated - the November 1989 crash resulted in the Veteran losing his driver's license for a more extended period of time, as he already had a July 1988 DUI on his record and lost his license in July 1989 (he drove without a valid license in November 1989). 

The Board recognizes that multiple statements of people who know the Veteran now, or have known him in service, were submitted on his behalf.  Many of the statements report that the drinking age in Germany was lower than in the United States, that service members consumed alcohol regularly to deal with the stresses of work and homesickness, and that alcohol consumption is a common cultural aspect of life in Germany.  While cognizant of the assertions submitted, the Board must empathize that this case concerns the singular issue of whether the Veteran is entitled to VA benefits for the residuals of his TBI, or whether he is not entitled to them because he committed willful misconduct not in the line of duty by driving and crashing his car while intoxicated.  This appeal concerns the Veteran's singular case, and not the behavior of other service members, or the alleged characteristics of the German culture at large.  His drinking is simply not the issue, it was his drinking a driving that is the issue.  More significantly, as described, the medical evidence of record fails to associate the Veteran's alcohol consumption with his psychiatric disorders.  To the extent that the Veteran has alleged that such is the case, he lacks the medical training to be considered competent to provide an opinion as to the etiology of the his current or alleged in-service psychiatric disorders, and their connection (or lack thereof) to his alcohol consumption and TBI/TBI residuals.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board notes that the medical evidence of record shows that the Veteran developed psychiatric disorders following his TBI, or as a result of the TBI.  No medical evidence exists which would show that the Veteran had any psychiatric disorders while in active service prior to the TBI, let alone that his in-service alcohol consumption was caused by any psychiatric disorders.  

It is important for the Veteran to understand that he himself has negated his argument that in-service psychiatric issues caused him to drink alcohol, providing highly probative evidence against this claim.  At points in this record the Veteran himself has stated that his psychiatric issues started after the TBI, and that he did not have any psychiatric issues before the TBI.  The Veteran has reported that "he was well before that [TBI] injury, but that after the head injury he started to have memory loss and forgetfulness[ ] [and] has also developed mood swings, depression, anxiety and confusion and later on was diagnosed to have bipolar disorder[ ]" and that he was aware that his "doctor said that it [was] all related to [his] head injury in the past."  See VA General Medical Examination, February 1999.  

The Board affords much probative value to a Veteran's own statements to his physician, as it does to the fact that the Veteran himself never mentioned at any point during his active service that he was troubled by psychiatric issues - which one assumes he would have done if such issues have triggered excessive alcohol consumption.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).   

In sum, the evidence available leads the Board to conclude that the Veteran's alcohol consumption which caused or contributed to his November 1989 motor vehicle accident, which in turn caused his TBI and resulting residuals, was not caused by any psychiatric problems that the Veteran now alleges he experienced in active service prior to the accident.  No evidence exists to support such a hypothesis.  Nor has the Veteran presented any evidence to support his contention he had any psychiatric disorders in active service and that those disorders caused his alcohol consumption, which eventually led to the Veteran's car crash, which in turn resulted in a TBI and multiple residuals of a brain injury.  The Veteran's only evidence supporting this theory are his own statements and suppositions, and the statements and suppositions of people close to him.  The Board acknowledges that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a particular claimed disability as complicated as non-diagnosed psychiatric disorders causing alcohol consumption, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Furthermore, the Veteran's lay contentions linking the alcohol consumption to alleged psychiatric disorders in-service fail to address other pertinent evidence of record, such as the relevance of all the medical opinions and evidence which state that the Veteran developed his psychiatric disorders as a result of the November 1989, or following the November 1989 TBI.  

In addition, the Veteran's theory of causation is a tenuous one that relies on speculation across several links in a chain of causation uncorroborated by competent medical evidence.  

The Board accepts the medical treatment records, which fail to draw any implicit or explicit connections between the Veteran's alcohol consumption and his asserted psychiatric stressors in service, prior to the accident, as being the most probative medical evidence on the subject.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's alcohol use (and the resulting car crash) is related to his military service, the Board ultimately affords the objective medical evidence of record, which weighs against such a connection, with greater probative weight than the lay opinions.

The preponderance of the evidence demonstrates that the Veteran's November 11, 1989 car crash and resulting injuries were due to his own willful misconduct and were not in line of duty. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided notice letters in October 2000, November 2004, and June 2010 informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 
With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  A medical opinion in this case is simply not needed as the facts of this case, including some of the Veteran's own prior statements, provide highly probative factual evidence against the Veteran's theories of causation.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for residuals of head trauma is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


